DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-21 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-20 of 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) . This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).
 patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Mapping:
Claim 21 of instant application and claim 1 of Patent (10893110). {Examiner has merely moved the claim limitations of the instant application and the limitations in Patent (10893110) to show the equivalency and/or obviousness}.  
Instant Application
Patent Application 15981695
1.  A computer system comprising: one or more processors; and one or more non-transitory computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to configure devices, including instructions that are executable to configure the computer system to perform at least the following: detecting that a device has been connected to a control network; responsive to the detection of the device, identifying characteristics of the device, including identifying at least one sensor coupled to the device; based on the identification of the at least one sensor coupled to the device, identifying an existing configuration template from a template store that applies to the device as identified[[,]] including the identified characteristics, the configuration template being usable to configure the device to interpret data from the at least one 
A computer system comprising: one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to discover devices and device configurations, including instructions executable to implement a computer process comprising: sending a request to a device to obtain a sensor measurement from the device; in response, receiving the sensor measurement from the device; based on a value of the received sensor measurement, identifying a subset of one or more potential device types for the device; using the one or more potential device types, identifying equipment potentially connected to the device and sending commands for controlling the equipment potentially connected to the device; receiving one or more responses to the commands, and based on the one or more 


The claims 1-21 of the instant application is obvious in relation to claims 1-20 of the Patent application (15981695). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2016/0285717) and further in view of Luo et al (2006/0248506).
1. 	As per claim 1 Kim disclosed a computer system comprising: one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to configure devices, including instructions [credentials] that are executable to configure [format] the computer system to perform at least the following: detecting [authenticating] that a device has been connected [registered] to a control network (Paragraph 0120) [During the registration process, the server may generate a first network ID for identifying the first logical network. As noted above, one of ordinary skill in the art will appreciate that any number of gateways may be present within the local area network, and thus that any number of logical networks may be registered for the local area network. The server may further generate a first set of security keys for authenticating the network device and the access device.]; responsive to the detection [authenticating] of the device, identifying characteristics of the device, including identifying at least one control or sensor coupled to the device (Paragraph 0135) [In another example, the device can be a motion sensor and the status can include a value corresponding to sensitivity of the sensor in a range of values between 0 to 100 when the sensor is powered on.]; Examiner interpreted the sensor as device or an interface coupled to the user or device.

However Kim did not disclose in detail based on the identification of the at least one sensor coupled to the device, identifying an existing configuration template from a template store that applies to the device as identified, including the identified characteristics, the configuration template being usable to configure the device to interpret data from the at least one sensor; and configuring the device using the configuration template.

In the same field of endeavor Luo disclosed, “Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates [existing configuration] the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 [ConfigurationTemplate] by executing related instructions [identified characteristics], which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have incorporated Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 by executing related instructions, which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. 


2. 	As per claim 2 Kim-Lou wherein identifying characteristics of the device comprises identifying a location of the device in the controller network (Kim, Paragraph. 0106).  [the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices. The gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114].

3.	 As per claim 3 Kim-Lou disclosed wherein identifying characteristics of the device comprises capabilities of the device (Kim, Paragraph. 0210). [In other examples, resource bundles can define interfaces for wearable devices, ambient sensors, and other control interfaces having dynamically detected and updated interface control capabilities used to control network devices. Such wearable devices or ambient sensors and interfaces can use interfaces defined by resource bundles, but may not have visual interfaces. Thus, the interfaces defined by the resource bundles described herein can be part of visual and non-visual interfaces]. Examiner interpreted the interface as Characteristics of the device.
  
4. 	As per claim 4 Kim-Lou disclosed wherein identifying characteristics of the device comprises at least one of: an amount of processing power of the device;  - Page 36 -Docket No. 13768.3482a number of cores on the device; or an amount of accessible memory [Kim, Paragraph. 0210]. [so that the application can generate a corresponding interface module that is usable to monitor and control the network device. For example, a home local area network may include a gateway connected to a discovered network device.] Examiner interpreted the interface module that includes the processing power of the device, a number of cores on the device.

5. 	As per claim 5 Kim-Lou disclosed wherein identifying characteristics of the device comprises identifying a manufacturer and a model number of the device [Kim, Paragraph. 0210]. [so that the application can generate a corresponding interface module that is usable to monitor and control the network device. For example, a home local area network may include a gateway connected to a discovered network device.] Examiner interpreted the interface module that includes a manufacturer and a model number of the device.
 

6. 	As per claim 6 Kim-Lou disclosed wherein identifying characteristics of the device comprises identifying a similarity of a model number of the device to another device [Kim, Paragraph. 0210]. [so that the application can generate a corresponding interface module that is usable to monitor and control the network device. For example, a home local area network may include a gateway connected to a discovered network device.] Examiner interpreted the interface module that includes a similarity of a model number of the device to another device.
   

[Network 1100 includes network device 1102, network device 1104, network device 1106, and network device 1108. In some embodiments, each of the devices 1102, 1104, and 1106 may include a home automation network device that allow a user to access, control, and/or configure various appliances, such as a television, a space heater, a radio, a light, an electrical switch, a fan, a humidifier, a sensor, a microwave oven, an iron, and/or the like].  

8. 	As per claim 8 Kim-Lou disclosed wherein configuring the device using the configuration template comprises automatically configuring authentication for the device (Kim, Paragraph. 0214) [When access device 108 can enter the network 1100 as shown in FIG. 11, access device 108 may be authenticated based on the access device's authentication with the logical network or may otherwise commence communication with cloud network 114. Access device 108 may also communicate notification of its presence or other information directly to other network devices 1102-1108 within network 1100, as shown in FIG. 11 by communication paths 1130].  

9. 	As per claim 9 Kim disclosed in an equipment control environment, a method of configuring a device, the method comprising: detecting [authenticating] that a device has been connected to a control network; responsive to the detection of the device, identifying characteristics of the device (Paragraph 0120) [During the registration process, the server may generate a first network ID for identifying the first logical network. As noted above, one of ordinary skill in the art will appreciate that any number of gateways may be present within the local area network, and thus that any number of logical networks may be registered for the local area network. The server may further generate a first set of security keys for authenticating the network device and the access device.];,  including identifying at least one control or sensor coupled to the device (Paragraph 0135) [In another example, the device can be a motion sensor and the status can include a value corresponding to sensitivity of the sensor in a range of values between 0 to 100 when the sensor is powered on];

However Kim did not disclose in detail based on the identification of the at least one sensor coupled to the device, identifying an existing configuration template being usable to configure the device to interpret data from the at least one sensor; and configuring the device using the configuration template. Examiner interpreted the sensor data as establishing connection with the device interfaces and collecting data.

In the same field of endeavor Lou disclosed, ““Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates [existing configuration] the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 [ConfigurationTemplate] by executing related instructions [identified characteristics], which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. Appearance definitions 213 provided by device infrastructure 204 are typically made available to any application while executing on the computer 201. Additional appearance definitions (not shown) may be provided by a particular application (e.g. the design development tool 116) typically for its use only and persons of ordinary skill in the art will appreciate that such appearance definitions may be used within the scope of the teachings herein. Reference hereinafter will be made to development platform appearance definitions which may include appearance definitions 213 and any other 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have incorporated Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 by executing related instructions, which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. Appearance definitions 213 provided by device infrastructure 204 are typically made available to any application while executing on the computer 201. Additional appearance definitions (not shown) may be provided by a particular application (e.g. the design development tool 116) typically for its use only and persons of ordinary skill in the art will appreciate that such appearance definitions may be used within the scope of the teachings herein. Reference hereinafter will be made to development platform appearance definitions which may include appearance definitions 213 and any other appearance definitions available to design development tool 116 for configuring the 

  
10. 	As per claim 10 Kim-Lou disclosed wherein identifying characteristics of the device comprises identifying a location of the device in the controller network (Kim, Paragraph. 0106).  [the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices. The gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114].
  

11. 	As per claim 11 Kim-Lou disclosed wherein identifying characteristics of the device comprises capabilities of the device (Kim, Paragraph. 0210). [In other examples, resource bundles can define interfaces for wearable devices, ambient sensors, and other control interfaces having dynamically detected and updated interface control capabilities used to control network devices. Such wearable devices or ambient sensors and interfaces can use interfaces defined by resource bundles, but may not have visual interfaces. Thus, the interfaces defined by the resource bundles described herein can be part of visual and non-visual interfaces]. Examiner interpreted the interface as Characteristics of the device.
 

12. 	As per claim 12 Kim-Lou disclosed wherein identifying characteristics of the device comprises at least one of: an amount of processing power of the device; a number of cores on the device; or an amount of accessible memory [Kim, Paragraph. 0210]. [so that the application can generate a corresponding interface module that is usable to monitor and control the network device. For example, a home local area network may include a gateway connected to a discovered network device.] Examiner interpreted the interface module that includes the processing power of the device, a number of cores on the device.
.  
13.	 As per claim 13 Kim-Lou disclosed wherein identifying characteristics of the device comprises identifying a manufacturer and a model number of the device [Kim, Paragraph. 0210]. [so that the application can generate a corresponding interface module that is usable to monitor and control the network device. For example, a home local area network may include a gateway connected to a discovered network device.] Examiner interpreted the interface module that includes a manufacturer and a model number of the device.
  

14. 	As per claim 14 Kim-Lou disclosed wherein identifying characteristics of the device comprises identifying a similarity of a model number of the device to another device (Kim, Paragraph. 0210). [so that the application can generate a corresponding interface module that is usable to monitor and control the network device. For example, a home local area network may include a gateway connected to a discovered network device.] Examiner interpreted the interface module that includes a similarity of a model number of the device to another device..  

15. 	As per claim 15 Kim-Lou disclosed wherein configuring the device using the configuration template comprises automatically configuring compute for the device
[Network 1100 includes network device 1102, network device 1104, network device 1106, and network device 1108. In some embodiments, each of the devices 1102, 1104, and 1106 may include a home automation network device that allow a user to access, control, and/or configure various appliances, such as a television, a space heater, a radio, a light, an electrical switch, a fan, a humidifier, a sensor, a microwave oven, an iron, and/or the like].  
  

16. 	As per claim 16 Kim-Lou disclosed wherein configuring the device using the configuration template comprises automatically configuring authentication for the device (Kim, Paragraph. 0214) [When access device 108 can enter the network 1100 as shown in FIG. 11, access device 108 may be authenticated based on the access device's authentication with the logical network or may otherwise commence communication with cloud network 114. Access device 108 may also communicate notification of its presence or other information directly to other network devices 1102-1108 within network 1100, as shown in FIG. 11 by communication paths 1130].  

17. 	As per claim 17 Kim disclosed a computer system comprising: a controller, comprising one or more connection points for connecting devices to the controller; a template store, storing one or more configuration templates used for automatically configuring devices connected to the controller (Paragraph. 0213). [Network 1100 includes network device 1102, network device 1104, network device 1106, and network device 1108. In some embodiments, each of the devices 1102, 1104, and 1106 may include a home automation network device that allow a user to access, control, and/or configure various appliances, such as a television, a space heater, a radio, a light, an electrical switch, a fan, a humidifier, a sensor, a microwave oven, an iron, and/or the like]; wherein the controller is configured to: identify that a device has been connected to a control network; as a result, identify characteristics of the device, [In another example, the device can be a motion sensor and the status can include a value corresponding to sensitivity of the sensor in a range of values between 0 to 100 when the sensor is powered on]; 

However Kim did not disclose in detail as a result, identify an existing configuration template being usable to configure the device to interpret data from the at least one sensor; and configuring the device using the configuration template that applies to the device as identified, including identified characteristics; and configuring the device using the configuration template . Examiner interpreted the sensor data as establishing connection with the device interfaces and collecting data.
  

In the same field of endeavor Lou disclosed, ““Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates [existing configuration] the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 [ConfigurationTemplate] by executing related instructions [identified characteristics], which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. Appearance definitions 213 provided by device infrastructure 204 are typically made available to any application while executing on the computer 201. Additional appearance definitions (not shown) may be provided by a particular application (e.g. the design development tool 116) typically for its use only and persons of ordinary skill in 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have incorporated Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 by executing related instructions, which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. Appearance definitions 213 provided by device infrastructure 204 are typically made available to any application while executing on the computer 201. Additional appearance definitions (not shown) may be provided by a particular application (e.g. the design development tool 116) typically for its use only and persons of ordinary skill in the art will appreciate that such appearance definitions may be used within the scope of 

18. 	As per claim 18 Kim-Lou disclosed wherein identifying characteristics of the device comprises identifying a manufacturer and a model number of the device [Kim, Paragraph. 0210]. [so that the application can generate a corresponding interface module that is usable to monitor and control the network device. For example, a home local area network may include a gateway connected to a discovered network device.] Examiner interpreted the interface module that includes a manufacturer and a model number of the device.
19. 	As per claim 19 Kim-Lou disclosed wherein configuring the device using the configuration template comprises automatically configuring compute for the device (Kim, Paragraph. 0213). [Network 1100 includes network device 1102, network device 1104, network device 1106, and network device 1108. In some embodiments, each of the devices 1102, 1104, and 1106 may include a home automation network device that allow a user to access, control, and/or configure various appliances, such as a television, a space heater, a radio, a light, an electrical switch, a fan, a humidifier, a sensor, a microwave oven, an iron, and/or the like].  
  

20. 	As per claim 20 Kim-Lou disclosed wherein configuring the device using the configuration template comprises automatically configuring compute for the device (Kim, [Network 1100 includes network device 1102, network device 1104, network device 1106, and network device 1108. In some embodiments, each of the devices 1102, 1104, and 1106 may include a home automation network device that allow a user to access, control, and/or configure various appliances, such as a television, a space heater, a radio, a light, an electrical switch, a fan, a humidifier, a sensor, a microwave oven, an iron, and/or the like].

21.	As per claim 21 Kim-Lou disclosed wherein detecting that device has been connected to the control network further comprises: requesting a raw data value from the device, wherein identifying at least one sensor coupled to the device includes using the raw data value received responsive to the request (Kim, Paragraph. 0213). [Network 1100 includes network device 1102, network device 1104, network device 1106, and network device 1108. In some embodiments, each of the devices 1102, 1104, and 1106 may include a home automation network device that allow a user to access, control, and/or configure various appliances, such as a television, a space heater, a radio, a light, an electrical switch, a fan, a humidifier, a sensor, a microwave oven, an iron, and/or the like]. Examiner interpreted the raw data value as sensor (data or information).
.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

A.	Applicant argued that prior art did not disclose, “configuring the device using the configuration template that applies to the device as identified, including identified 

Lou disclosed, “Luo disclosed, “Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates [existing configuration] the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 [ConfigurationTemplate] by executing related instructions [identified characteristics], which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. Appearance definitions 213 provided by device infrastructure 204 are typically made available to any application while executing on the computer 201. Additional appearance definitions (not shown) may be provided by a particular application (e.g. the design development tool 116) typically for its use only and persons of ordinary skill in the art will appreciate that such appearance definitions may be used within the scope of the teachings herein. Reference hereinafter will be made to development platform appearance definitions 

B.	Applicant argued that prior art did not disclose, “identifying an existing configuration template that applies to a device based on the identification of sensor coupled to the device”.

 Lou disclosed, “Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates [existing configuration] the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 [ConfigurationTemplate] by executing related instructions [identified characteristics], which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. As the design development tool 116 may be used to develop applications for a wide variety of target devices (e.g. 100, 117), the development platform application definitions may not have exact equivalents to target device application definitions (FIG. 6, 630) used to configure the appearance of output (e.g. a device screen for display on a display device of the target device). As described further below, a mapping mechanism may be useful to simulate the appearance of a target device's user interface on the user interface 202 of tool computer 201 (Paragraph. 0036, Fig. 2). 


As to applicant’s argument examiner’s interpretation of the template  is nothing than as a tool where data is being used as an input that is used to configure the device and sensor data is interpreted as an input data.  In the above excerpt the examiner interpreted design development tool as Template that used instructions (Sensor data) to configure the appearance of the target device.  

C.	Applicant argued that prior art did not disclose, “a template store storing one or more configuration templates used for automatically configuring devices connected to the controller”.




Lou disclosed, “Referring again to FIG. 2, operation of the tool computer 201 is enabled by the device infrastructure 204. The device infrastructure 204 includes a computer processor 208 and the associated memory module 210. The computer processor 208 manipulates [existing configuration] the operation of the network interface 200, the user interface 202 and the display 206 of the design development tool 116 [ConfigurationTemplate] by executing related instructions [identified characteristics], which are provided by an operating system and application 105 design editors 600, wizards 604, dialogs 605 and viewers 602 resident in the memory module 210. Further, it is recognized that the device infrastructure 204 can include a computer readable storage medium 212 coupled to the processor 208 for providing instructions to the processor 208 and/or to load/design the applications 105 also resident (for example) in the memory module 210. One aspect of the device infrastructure 204 typically includes appearance definitions 213 for fonts, font sizes, and effects or styles, etc. to permit a user or application to configure the appearance of text and other visual elements on output devices such as user interface 202. These definitions 213 may further permit the configuration of other outputs such as printed output or application artifacts such as word processing documents, HTML-based email, etc. and for illustrative purposes are shown as stored in memory module 210. Appearance definitions 213 provided by device infrastructure 204 are typically made available to any application while executing on the computer 201. Additional appearance definitions (not shown) may be provided by a particular application (e.g. the design development tool 116) typically for its use only and persons of ordinary skill in the art will appreciate that such appearance definitions may be used within the scope of the teachings herein. Reference hereinafter will be made to development platform appearance definitions which may include appearance definitions 213 and any other appearance definitions available to design development tool 116 for configuring the appearance of output on tool computer 201. As the design development tool 116 may be used to develop applications for a wide variety of target devices (e.g. 100, 117), the development platform application definitions may not have exact equivalents to target device application definitions (FIG. 6, 630) used to configure the appearance of output (e.g. a device screen for display on a display device of the target device). As described further below, a mapping mechanism may be useful to simulate the appearance of a target device's user interface on the user interface 202 of tool computer 201 (Paragraph. 0036, Fig. 2). 




Conclusion

21.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

22.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).